Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.  Applicant's amendment, filed 06/23/21 is acknowledged.

Claims 1-49  are pending.

2. Applicant’s election without traverse of  Group I, claims 1,3-7,12-18, 20-46  in the reply filed on 06/23/21 is acknowledged.

Claims  2, 8-11,19, 47-49  are withdrawn from further consideration by the Examiner, 37 C.F.R. § 1.142(b) as being drawn to  nonelected inventions.


 Claims  1, 3-7,12-18, 20-46 read on a method for decreasing trisulfide bonds levels in a polypeptide, comprising culturing a host cell encoding the popypeptide with the basal medium as recited in claim 1  are under consideration in the instant application.


3. Applicant is advised that should claim 14  be found allowable, claim  15  will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  See MPEP § 706.03(k).



4. The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



6.  Claims 1, 3-7,12-18, 20-46 are rejected under 35 U.S.C. 102(a)(1)/(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US  Patent Application 20150267237, US Patent Application 20180346881 ,US Patent Application 20190194602 , US Patent Application 20180312811.

Application’ 237 teaches a method for producing polypeptide comprising culturing  CHO cell  in the basal  culture medium comprising iron and or vitamin B12 or vitamin B2 . US Patent Application’ 237 teaches that the iron concentration is between 2 uM to about 80 uM, vitamin B12 concentration is between 0.05 mg/L to about 2.r mg/L.  US Patent Application’ 237 teaches that said basal culture medium comprising cysteine.  US Patent Application’ 237 teaches that said basal culture medium comprising chelating agent such as EDTA    ( see entire document, paragraphs 0010, 0014,  0015,  0132, 0168 in particular).

US Patent Application’ 881 teaches a method for producing polypeptide comprising culturing  CHO cell  in the basal  culture medium comprising iron and/ or vitamin B12, methionine.  ( see entire document, paragraphs 0019, 0020, 0023  in particular).

US Patent Application’ 602  teaches a method for producing polypeptide comprising culturing  CHO cell  in the basal  culture medium comprising iron, and or vitamin of group B, for example vitamin B12  ( see entire document, paragraphs 0005, 0128, 0134,  in particular).

US Patent Application’ 602  teaches a method for producing polypeptide comprising culturing  CHO cell  in the basal  culture medium comprising iron, and or vitamin of group B, for example vitamin B12  ( see entire document, paragraphs 0005, 0128, 0134,  in particular).

US Patent Application’ 811  teaches a method for producing polypeptide comprising culturing  CHO cell  in the basal  culture medium comprising iron, and or vitamin of group B, for example vitamin B12, methionine ,  cysteine and chelating agent such as EDTA      ( see entire document, paragraphs  0005, 0008,  0049, 0065, 0107 and claims in particular).


It is noted that US  Patent Application 20150267237, US Patent Application 20180346881 ,US Patent Application 20190194602 , US Patent Application 20180312811 do not explicitly teaches that culturing CHO cells in disclosed culturing conditions would results in decreasing trisulfide Bristol-Myers Squibb Company v. Ben Venue Laboratories 58 USPQ2d 1508 (CAFC 2001).  “{i}t is a general rule that merely discovering and claiming a new benefit of an old process cannot render the process again patentable”.  In re Woodruff, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).   The mechanism of action does not have a bearing on the patentability of the invention if the invention was already known or obvious. 

Under the principles of inherency, if a prior art method, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art.  When the prior art method is the same as a method described in the specification, it can be assumed the method will inherently perform the claimed process.  See MPEP 2112.02.

It is noted that the CAFC recently held in Bristol-Myers Squibb Co. v. Ben Venue Laboratories Inc., 58 USPQ2d 1508 (CA FC 2001) that when a claimed process is not directed to a new use, consists of the same steps described in a prior art reference, and the newly discovered results of the known process directed to the same purpose are inherent, the process is not patentable.

Once a prima facie case of anticipation with a basis in fact and/or technical reasoning which reasonably supports the determination that an allegedly inherent characteristic necessarily flows from the teachings of the applied prior art is established it is applicant's burden to prove that the subject matter shown to be in the prior art does not possess the characteristics of the claimed invention. See Ex parte Levy, 17 USPQ2d 1461, 1464 (Bd. Patent App. & Int. 1990); In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985); In re King, 801 F.2d 1324, 1327, 231 USPQ 136, 138 (Fed. Cir. 1986) and MPEP § 2112.


The reference teaching anticipates or , the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention as evidenced by the references, especially in the absence of evidence to the contrary. 


7. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit https://www.uspto.gov/patent/patents-forms. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to [ 1 ].

8. The claim is provisionally rejected on the grounds of nonstatutory double patenting of the claims of copending Application No.20130281355 and 20150267237. Although the conflicting claims are not identical, they are not patentably distinct from each other because claims of copending Applications  No.20130281355 and 20150267237  each recited a method for polypeptide production comprising culturing CHO cell in the basal medium comprising the same components as instantly claimed.

It is noted that claims of copending Application No.20130281355 and 20150267237 do not explicitly recited that culturing CHO cells in disclosed culturing conditions would results in decreasing trisulfide bond level in the produced polypeptide. However, it does not appear that the claim language or limitations result in a manipulative difference in the method steps when compared to the prior art disclosure. See Bristol-Myers Squibb Company v. Ben Venue Laboratories 58 USPQ2d 1508 (CAFC 2001).  “{i}t is a general rule that merely discovering and claiming a new benefit of an old process cannot render the process again patentable”.  In re Woodruff, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).   The mechanism of action does not have a bearing on the patentability of the invention if the invention was already known or obvious. 

Under the principles of inherency, if a prior art method, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art.  When the prior art method is the same as a method described in the specification, it can be assumed the method will inherently perform the claimed process.  See MPEP 2112.02.


This is a provisional nonstatutory double patenting rejection because the conflicting claims have not in fact been patented.

9. No claims is allowed.

10. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michail Belyavskyi whose telephone number is 571/272-0840.  The examiner can normally be reached Monday through Friday from 9:00 AM to 5:30 PM.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by 

The fax number for the organization where this application or proceeding is assigned is 571/273-8300

     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/MICHAIL A BELYAVSKYI/Primary Examiner, Art Unit 1644